Citation Nr: 0505892	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  00-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to July 
1996.

By rating action dated in August 1997, the Regional Office 
(RO) denied service connection for a right shoulder 
disability.  The veteran was provided with notice of his 
right to appeal by a letter dated the following month.  In 
October 1997, the veteran submitted a Statement in Support of 
Claim in which he requested that his claim for service 
connection for a right shoulder disability be reopened.  The 
RO advised the veteran in a letter dated in November 1997 
that he had to submit new and material evidence to reopen his 
claim.  A notice of disagreement was received in July 1998.  
In a Statement in Support of Claim dated August 7, 1998, the 
veteran requested that his appeal for service connection for 
a right shoulder disability be withdrawn.  Another Statement 
in Support of Claim, also dated August 7, 1998, reflects that 
the veteran requested to reopen his claim for service 
connection for a right shoulder disability on the basis of 
new and material evidence.  In light of the fact that the 
veteran's July 1998 notice of disagreement was timely, and 
the fact that his attempted withdrawal of the appeal and his 
desire to reopen were essentially submitted simultaneously, 
the Board concludes that the veteran did not intend to 
withdraw the appeal.  Accordingly, the August 1997 RO 
determination did not become final, and the Board will 
consider the claim for service connection for a right 
shoulder disability without regard to finality of the 
previous decision.

By rating decision dated in August 2000, the RO denied the 
veteran's claim for service connection for a back disability 
on the basis that the claim was not well grounded.  He was 
notified of this determination and of his right to appeal by 
a letter dated later that month.  In a rating action dated in 
January 2002, the RO reconsidered the claim without regard to 
finality pursuant to the Veterans Claims Assistance Act 
(VCAA).  The RO again concluded that service connection was 
not warranted for a back disability.  The veteran was 
informed of this decision and of his appellate rights in a 
letter also dated in January 2002.  No appeal was taken from 
that determination.  In March 2003, the veteran submitted 
additional evidence, seeking to reopen his claim for service 
connection for a back disability.  

In a rating decision dated in May 2004, the RO concluded that 
the evidence submitted by the veteran was new and material 
evidence and reopened the claim, but denied service 
connection for a back disability on the merits.  Although the 
RO appears to have treated the veteran's more recent claim as 
reopened, the Board must also assess whether new and material 
evidence has been submitted sufficient to reopen the claim of 
service connection.  Wakeford v. Brown, 8 Vet. App. 237 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is obliged to 
determine in the first instance whether there is new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the Board recharacterized this matter as set 
forth on the cover page.  

By rating action dated in May 2004, the RO also denied 
service connection for tinnitus.  The veteran has appealed 
these decisions to the Board of Veterans' Appeals (Board).  

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By a decision dated in January 2002, the RO denied service 
connection for a back disability.

2. The evidence added to the record since the January 2002 RO 
decision provides a reasonable possibility of substantiating 
the claim for service connection for a back disability.

3.  Service connection is in effect for, among other 
disabilities, residuals of a right knee injury.

4.  The veteran's in-service back complaints were acute and 
transitory and resolved without residual disability.  

5.  There is no competent medical evidence demonstrating that 
the veteran currently has a chronic back disorder.  

6.  Tinnitus was not shown in service and there is no 
competent medical evidence to link the tinnitus initially 
reported years after service, to the veteran's period of 
service. 


CONCLUSIONS OF LAW

1. The RO's decision of January 2002, which denied service 
connection for a back disability, is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).

2.  The evidence received since the January 2002 RO decision 
is new and material, and the claim for service connection for 
a back disability is reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2004).

3.  A back disability was not incurred in or aggravated by 
service, nor is it proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310(a) (2004).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the VCAA.  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he/she is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his/her behalf.  VA will also request that the 
appellant provide any evidence in his/her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in March 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claims, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication in May 2004 
which denied the claims, the timing of the notice complies 
with the express requirements of the law as found by the 
Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

The record contains the veteran's service medical records, 
private and VA medical records, and the reports of VA 
examinations.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  The Board notes that 
the veteran reported at the time of the VA examination in 
January 2004 that he was currently seeing a chiropractor for 
his back problem.  The record does not contain reports of 
chiropractic treatment dated later than 2003.  However, in 
light of the fact that the issue involves service connection, 
records of ongoing treatment would only serve to be 
cumulative.  As such, the Board concludes that no prejudice 
to the veteran will result from adjudicating the case based 
on the current evidence of record.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.




	I.  New and material evidence 

Finality 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for a back disability is the 
RO's determination of January 2002.  Therefore, the Board 
must review, in light of the applicable law, regulations, and 
the Court cases regarding finality, the additional evidence 
submitted since that determination.  In order to do so, the 
Board will separately describe the evidence that was of 
record at the time of the prior denial, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The "old" evidence"

Slight scoliosis was noted on the enlistment examination in 
September 1993.  It was stated that it was asymptomatic and 
not considered disqualifying.  The service medical records 
disclose that the veteran complained of right-sided low back 
pain of one days duration in June 1995.  It was reported that 
he was swinging a sledgehammer the previous day and slipped 
in oil.  He stated that he had slight pain the previous night 
and that the pain increased that morning upon arising.  The 
veteran denied numbness or tingling to the lower extremities.  
An examination revealed no edema or ecchymosis.  There was 
tenderness to palpation on the right side of the lumbar 
region.  Muscle tension was slightly increased.  Straight leg 
raising was negative.  The assessment was lumbar muscle 
strain.  Medication and heat were prescribed, and the veteran 
was to return for follow-up as necessary.  He was seen 
approximately one week later and related that he still had 
pain.  Following an examination, the assessment was 
unresolved low back spasms.  

The veteran was afforded a general medical examination by the 
VA in August 1997.  It was noted that the claims folder was 
reviewed.  The veteran complained of lower back pain.  An 
examination revealed excellent range of motion of the back, 
and no abnormalities were identified.  No pertinent diagnosis 
was made.

The January 2002 decision 

By rating action dated in January 2002, the RO denied service 
connection for a back disability on the basis that no such 
disability was shown in service, and there was no evidence 
that a back disability was related to the veteran's service-
connected right knee disability.  

The additional evidence 

The veteran was seen by a private chiropractor in October 
2002 and complained of low back pain.  He reported that he 
had been told that he had scoliosis.  X-ray studies were 
reportedly negative for scoliosis.  The veteran again 
complained of low back pain in March 2003.  He related that 
he began to have low back discomfort following his right knee 
injury in service.

In a statement dated in March 2003, the private chiropractor 
stated that it was "possible" that the veteran's knee 
injury could cause his low back problem.

The veteran was afforded an examination by the VA in January 
2004.  He related that he had seen a chiropractor multiple 
times over the previous few years for his back condition.  He 
complained of stiffness in his low back and indicated that it 
started approximately two or three years earlier.  He stated 
that he believed it was related to his right knee disability.  
He did note an injury to the low back in service.  Following 
an examination, the pertinent diagnosis was subjective 
complaint of lower lumbar pain related to right knee strain, 
with a normal examination.  The examiner commented that it 
was her opinion that the veteran's right knee disability was 
not as likely as not related to the veteran's lower lumbar 
spine condition.  She added that the veteran had a 
longstanding and familial congenital deformity of a very bow-
legged stance for a long period of time.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The Board denied the veteran's claim for service connection 
for a back disability on the basis that it had not been 
demonstrated following the veteran's discharge from service, 
and was not related to his service-connected right knee 
injury.  The additional evidence includes an opinion from a 
private chiropractor to the effect that it was possible that 
the veteran's knee injury caused his low back problem.  Thus, 
the evidence furnishes a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a back disability, and the claim is reopened. 

Thus, the issue remains whether service connection for a back 
disability on a direct or secondary basis is warranted.  In 
this regard, the Board points out that in the May 2004 rating 
decision, the RO considered the claim to be reopened as the 
evidence was considered new and material.  Accordingly, no 
prejudice to the veteran will result from the Board's 
consideration of the underlying claim for service connection.  
See Bernard, 4 Vet. App. 383.

The service medical records confirm that the veteran was seen 
on two occasions for back complaints.  He was treated in June 
1995 for such complaints and advised to return as necessary.  
There is no further indication in the service medical records 
that the veteran was seen for any additional back complaints.  
Accordingly, the Board finds that his in-service back 
complaints were acute and transitory and resolved without 
residual disability.  This conclusion is supported by the 
fact that when he was initially examined by the VA in August 
1997, the spine was evaluated as normal.  

The veteran's main allegation appears to be that he has a 
back disability that is related to his service-connected 
right knee injury.  The Board acknowledges that a 
chiropractor raised this as a possibility after he saw the 
veteran in March 2003.  It must be noted, however, that the 
chiropractor only noted the veteran's complaints, and did not 
provide any clinical findings that documented a current low 
back disability.  In addition, it is apparent that his 
opinion was made without a review of the record.  The Board 
emphasizes that following the most recent VA examination, 
conducted in January 2004, the pertinent diagnosis was 
subjective complaints of lower lumbar pain related to right 
knee strain.  It is significant to point out, however, that 
no abnormalities were documented on the examination.  A 
review of the medical evidence demonstrates that at no time 
has any back disability been identified.  The veteran has had 
complaints of back pain, but no diagnosis of any chronic back 
disability.  In general, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  

The evidence supporting the veteran's claim consists of his 
statements regarding his claimed back disability.  In 
contrast, the medical findings on examination fail to 
demonstrate that the veteran has a current chronic back 
disorder.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for a back disability.

	II.  Tinnitus 

Factual background

The service medical records are negative for complaints or 
findings pertaining to tinnitus.  The veteran was issued 
earplugs in July 1994.  

The veteran's discharge certificate shows that his military 
occupational specialty was automotive mechanic.

The veteran was afforded a general medical examination by the 
VA in August 1997.  There were no complaints of tinnitus.  

Private medical records show that the veteran complained of 
left-sided otalgia on and off for the previous month in 
February 2000.  There was no mention of tinnitus.

The veteran was seen in a VA audiology clinic in October 
2004.  A positive history of noise exposure and tinnitus was 
reported.  An audiogram disclosed that hearing was within 
normal limits bilaterally.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

The veteran asserts that service connection is warranted for 
tinnitus.  The service medical records are negative or 
complaints or findings relating to tinnitus.  The fact 
remains that the veteran first reported tinnitus during an 
audiology clinic visit in October 2004.  At that time, he did 
not attribute the tinnitus to service.  The Board observes 
that even when he was seen for ear complaints in February 
2000, the veteran made no mention of tinnitus.  In light of 
the fact that there is no report of tinnitus in service or 
for more than eight years following the veteran's separation 
from service, and there is no objective competent clinical 
evidence linking it to service, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a back disability and, to 
this extent, the appeal is granted.

Service connection for a back disability is denied.

Service connection for tinnitus is denied.


REMAND

The veteran also asserts that service connection is warranted 
for a right shoulder disability.  Initially, the Board notes 
that he complained of pain in the right shoulder in August 
1994 when the assessment was right shoulder soft tissue 
injury or bursitis.  Although the service medical records for 
the remainder of his service contain no complaints or 
findings concerning the right shoulder, the Board 
acknowledges that he was found to have bursitis on the VA 
examination conducted following his separation from service.  
Additional medical records continue to show right shoulder 
complaints.  The Board also notes that following the 
September 1998 VA examination of the joints, the examiner 
concluded that the veteran had right shoulder instability 
after a trauma, and commented that "this seems to be 
service-connected by the history which he gave me and needs 
to be addressed by Orthopedic Service."  There is no 
indication in the record that this was accomplished.  When he 
was seen by a private physician in February 1999, it was 
indicated that the veteran was going to have right shoulder 
surgery in April of that year.  These records have not been 
obtained. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his right shoulder 
disability following his discharge from 
service, to include any reports of 
surgery for his right shoulder.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and etiology of his right 
shoulder disability.  All necessary tests 
should be performed.  The examiner is 
requested to furnsish an opinion 
concerning whether it is at least as 
likely as not that any current right 
shoulder disability is related to 
service, to include the right shoulder 
soft tissue injury or bursitis noted in 
August 1994.  The rationale for the 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


